Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed July 14th, 2022, with respect to the rejections of the independent claims have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al (US 2017/0123794).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leibholz et al (US 6,098,166, herein Leibholz) in view of Golla et al (US 2010/0332806, herein Golla) and Chen et al (US 2017/0123794, herein Chen).
In the following rejections, the apparatus embodiment of claim 15 will be addressed first.

Regarding claim 15, Leibholz teaches an apparatus, comprising:
an instruction queue including a first position (Fig 1, 5:8, issue/queue stage 26 & 6:60-62, entries);
a load-store pipeline configured to perform instructions that include memory accesses (6:43-50 & 9:38-49, execution circuit performs load instructions to access memory); and
a control circuit configured to move, from the first position of the instruction queue to the load-store pipeline, a first instruction that includes a memory access (5:33-35 & 6:54-55, issue control circuitry issues load instructions);
wherein the load-store pipeline is further configured to, in response to a determination that the first instruction causes an access to an external memory circuit, store an indication in a data storage circuit (8:17-22, cache miss signal, miss counter); and
wherein the control circuit is further configured to:
retrieve a second instruction, that uses a result of the first instruction, from the first position of the instruction queue (10:11-18, instructions dependent on load); and
in response to the indication, move the second instruction back into the instruction queue (8:42-54, 8:62-67).
Leibholz fails to teach wherein the control circuit is a decode circuit, or wherein the load-store pipeline stores an indication including a location of a memory access of the first instruction.
Golla teaches an apparatus comprising a decode circuit configured to move instructions from an instruction queue ([0052-0053], decode unit and assigning instructions for execution).
It would have been obvious to one of ordinary skill in the art the combine the teachings of Leibholz and Golla to utilize a decode unit.  While Leibholz does not mention the use of a decoder or decoding instructions, one of ordinary skill in the art would understand that decoding machine instructions is a routine and conventional aspect of the microprocessor art.  Therefore, utilizing a decode unit to perform this aspect of instruction processing would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.
Leibholz and Golla fail to teach wherein the load-store pipeline stores an indication including a location of a memory access of the first instruction.
Chen teaches an apparatus comprising a load-store pipeline configured to store an indication including a location of a memory access of a first instruction (Fig 4, [0043], [0129-0130], LSU 160, [0043], [0049], [0133-0136], processing engine sends addresses to LSU to check for conflicting addresses).
It would have been obvious to one of ordinary skill in the art the combine the teachings of Leibholz and Golla with those of Chen to store address indications within the load-store circuit.  While Leibholz discloses a load-store circuit and a processor that determines when instruction conflicts arise, Leibholz does not explicitly disclose that the load-store circuit may retain memory access locations related to the memory access instructions.  However, as address conflict detection and resolution is a routine and conventional aspect of the microprocessor art, including this functionality as described by Chen would expand the functionality of the load-store circuit for detecting and resolving memory conflicts.  As this would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

Regarding claim 16, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 15, wherein the decode circuit is further configured to move, from the instruction queue to an execution pipeline, a third instruction that is independent of the first and second instructions (Leibholz 7:20-23, 9:33-35, issuing independent instructions regardless of prior load window & Golla [0052], decoder).

Regarding claim 17, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 16, wherein to move the third instruction, the decode circuit is further configured to determine that operands of the third instruction are not associated with a valid indication in the data storage circuit (Leibholz 7:45-53, issue instructions with no conflict & Golla [0052], decoder).

Regarding claim 18, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 15, wherein the decode circuit is further configured to store, in the instruction queue, a particular value designating that the second instruction is dependent on the result of the first instruction (Leibholz 7:45-53, scoreboard bits & Golla [0052], decoder).

Regarding claim 19, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 18, wherein the decode circuit is further configured to include, in the particular value, a reference to the indication in the data storage circuit (Leibholz 7:45-53 & 9:21-33, miss indicator maintained to delay issue of dependent instructions & Golla [0052], decoder).

Regarding claim 20, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 15, wherein the decode circuit is further configured, in response to a determination that the first instruction has reached a writeback stage, to move the second instruction to an execution pipeline (Leibholz 5:39-41 & 7:45-53, write stage updates GPRs to resolve conflicts allowing issue to execution unit & Golla [0052], decoder).

Regarding claim 1, Leibholz teaches an apparatus, comprising:
a data storage circuit having a plurality of entries (Fig 1, 5:8, issue/queue stage 26 & 6:60-62, entries);
a load-store pipeline configured to allocate an entry in the data storage circuit in response to a determination that a first instruction includes an access to an external memory circuit (6:43-50 & 9:38-49, execution circuit performs load instructions to access memory & 8:17-22, cache miss signal, miss counter); and
an execution pipeline (5:9, execution stage) configured to:
make a determination, while performing a second instruction and using the entry in the data storage circuit, that the second instruction uses a result of the first instruction (7:45-53, 10:11-18, instructions dependent on load); and
reissue the second instruction in response to the determination (8:43-67, reissue dependent instructions after conflict is resolved).
Leibholz fails to explicitly teach wherein performance of the second instruction is ceased.
Golla teaches an apparatus comprising an execution pipeline configured to ceased performance of a second instruction in response to a determination it uses a result of an instruction that accesses an external memory ([0138], [0141], cancel dependent instructions of load that misses cache).
It would have been obvious to one of ordinary skill in the art the combine the teachings of Leibholz and Golla to cancel execution of the instructions that are waiting to be reissued.  While Leibholz does not explicitly mention that dependent instructions issued under the speculative window of a load, Leibholz does disclose that those instructions need to be retained in the issue queue and reissued later once the load instruction retrieves its data.  One of ordinary skill in the art would understand that these speculatively issued instructions will not execute correctly and thus need to have their results invalidated and/or their execution canceled to prevent erroneous updates to the registers or memory.  Therefore, canceling the execution of these instructions, as disclosed by Gola, would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.
Leibholz and Golla fail to teach wherein the load-store pipeline stores an indication including a location of a memory access of the first instruction.
Chen teaches an method utilizing a load-store pipeline configured to store an indication including a location of a memory access of a first instruction (Fig 4, [0043], [0129-0130], LSU 160, [0043], [0049], [0133-0136], processing engine sends addresses to LSU to check for conflicting addresses).
It would have been obvious to one of ordinary skill in the art the combine the teachings of Leibholz and Golla with those of Chen to store address indications within the load-store circuit.  While Leibholz discloses a load-store circuit and a processor that determines when instruction conflicts arise, Leibholz does not explicitly disclose that the load-store circuit may retain memory access locations related to the memory access instructions.  However, as address conflict detection and resolution is a routine and conventional aspect of the microprocessor art, including this functionality as described by Chen would expand the functionality of the load-store circuit for detecting and resolving memory conflicts.  As this would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 1, wherein the execution pipeline is further configured to receive and perform a third instruction that is independent of the first and second instructions (Leibholz 7:45-53 & Golla [0141], issue instructions with no conflict).

Regarding claim 3, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 2, wherein to perform the third instruction, the execution pipeline is further configured to determine the operands of the third instruction are not associated with a valid entry in the data storage circuit (Leibholz 7:45-53).

Regarding claim 4, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 1, further including an instruction buffer (Leibholz 7:21, issue queue), wherein the execution pipeline is further configured to store the second instruction in the instruction buffer in response to the determination that the second instruction uses the result of the first instruction (Leibholz 7:45-53 & 8:43-54).

Regarding claim 5, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 4, wherein the execution pipeline is further configured to:
receive a third instruction from the instruction buffer; and maintain the third instruction in the instruction buffer in response to a determination that the third instruction uses a result of the second instruction (Leibholz 8:42-46, 8:62-67 & 10:19-24, retain instructions dependent on load in issue queue & multiple dependent instructions).
Regarding claim 6, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 1, wherein the execution pipeline is further configured to perform the second instruction in response to a determination that the first instruction has reached a writeback stage (Leibholz 5:39-41 & 7:45-53, write stage updates GPRs to resolve conflicts allowing issue to execution unit & 10:47-49, reissue dependent instructions).

Regarding claim 7, the combination of Leibholz, Golla, and Chen teaches the apparatus of claim 1, wherein the data storage circuit is a content-addressable memory (CAM) configured to access a particular entry using values stored in the particular entry (Golla [0098], CAM used for updating register and instruction entries).

Claim 8 refers to a method embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 8.

Claim 9 refers to a method embodiment of the combination of claims 2 and 3.  Therefore, the above rejections for claims 2 and 3 are applicable to claim 9.

Regarding claim 10, the combination of Leibholz, Golla, and Chen teaches the method of claim 9, wherein performing the third instruction includes determining, by the execution pipeline, that the third instruction is not associated with the indication (Leibholz 7:45-53, issue instructions with no conflict).

Claims 11 and 12 refer to a method embodiment of the apparatus embodiment of claim 5.  Therefore, the above rejection for claim 5 is applicable to claims 11 and 12.

Claim 13 refers to a method embodiment of the apparatus embodiment of claim 6.  Therefore, the above rejection for claim 6 is applicable to claim 13.
Regarding claim 14, the combination of Leibholz, Golla, and Chen teaches the method of claim 8, wherein removing the second instruction includes:
processing the second instruction in a first stage of the execution pipeline (Leibholz 8:31-35, 8:38-42, instructions issued under speculative window of load);
identifying, in a second stage of the execution pipeline that is performed after the first stage, that the second instruction is associated with the indication (Leibholz 8:38-54, determine if instructions were issued and the load missed the cache); and
removing the second instruction in response to the determining (Golla [0138], [0141], remove dependent instructions from execution pipeline after load misses cache).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182